 Inthe Matter of THE UNION FORK&HOE COMPANYandTHE CABLEGUILD INDEPENDENT UNIONCase No. 3-R-978.-Decided August 8,1945Mr. Warnick J. Kernan,of Utica, N. Y., for the Company.Mr.Peter J. Crotty,of Buffalo, N. Y., for the Independent.Mr. H. 1.Smith,of Buffalo, N. Y., for the A. F. L.Mr. Harold M. Humphreys,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEME-NT OF THE CASEUpon an amended petition duly filed by The Cable Guild Independ-ent Union, herein called the Independent, alleging that a questionaffectingcommerce had arisen concerning the representation of em-ployees of The Union Fork & Hoe Company,Rome,New York, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Eugene Von Well-sheim, Trial Examiner. Said hearing was held at Rome, New York,on May 25, 1945. The Company, the Independent, and Fort StanwixLodge 1512, International Association of Machinists, AFL,' hereincalled the A. F. L., appeared and participated.All parties wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.At thehearing the A. F. L. moved to dismiss the petition and the Trial Ex-aminer referred the motion to the Board for determination. For rea-sons set forth in Section III,infra,the motion is denied.The TrialExaminer's rulings made at the hearing are free' from prejudicial errorand are hereby affirmed.All parties were afforded an opportunity tofile briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYThe Union Fork & Hoe Company, an Ohio corporation, operates aplant at Rome, New York, where it is engaged in the manufacture ofThis appears to be the correct designation of the intervening labor organization.63 N. L. R. B., No. 28.194 THE UNION FORK & HOE COMPANY195,war ordnance items, such as boosters, fuses, and bayonets.Duringthe year 1944, the Company consumed raw materials amounting invalue to more than $920,000, of which in excess of 30 percent, was.shipped to the Company from points outside the State of New York.For the same period, the total value of the products finished at theRome plant was in excess of $4,030,000, of which more than 60 percentwas shipped to points outside the State of New York.The Company admits that it is engaged in commerce within the.meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Cable Guild Independent Union, unaffiliated, is a labor organi-zation admitting to membership employees of the Company.Fort Stanwix Local 1512, International Association of Machinists,,affiliated with the American Federation of Labor, is a labor organiza-tion admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONAt the hearing the Company refused to grant recognition to theIndependent as the exclusive bargaining representative of certain ofits employees.2On March 4, 1942, after a consent cross-check held under Boardauspices, the A. F. L. was designated by the Regional Director as thecollective bargaining representative of the Company's employees in theunit hereinafter found appropriate.3 In 1944 a contract containing amaintenance-of-membership clause was executed between the Com-pany and the A. F. L. which provided that it was to remain in effect"from April 14, 1944 to April 13, 1945, and thereafter from year to,year unless, 30 days prior to any expiration date, either party shallhave given to the other notice in writing, of the changes which theydesire to negotiate."Negotiations concerning changes 'in the agree-ment took place between the contracting parties in March and April1945, and on April 11 they signed a written contract extending theterms of their 1944 agreement until "negotiations are satisfactorilycompleted."On April 12, 1945, the Independent filed the originalpetition herein.4Plainly, a current determination of representatives is not precluded,for the automatic renewal of the 1944 contract for another year certainwas forestalled by the negotiations of the contracting Parties in MarchN Despite the A. F L.'s contrary assertion,we find that the Independent's failure todemand recognition from the Company prior to the filing of the original petition herein isnot fatal to the instant proceeding.SeeMatter of Houston Blow Pipe and Sheet Metai'Works,53 N.L. R. B 184."Case No 3-R-367.A On May 3,1945,the amended petition was filed.662514-46-vol. 63-14 196DECISIONSOF NATIONALLABOR RELATIONS BOARDand April 1945, and their execution of the extension agreement ofApril 116 Nor can the extension agreement be relied upon to bar theinstant proceeding, since it merely transformed the 1944 contract into,one of indefinite duration eWhile the A. F. L. also calls attention tothe fact that it was in the midst of negotiating a new contract with theCompany when the Independent filed the original petition, no finalunderstanding had been reduced to writing and signed by the A. F. L.and the Company at that time.'A statement of a Board agent, introduced into evidence at thehearing, indicates that the Independent represents a substantial num-ber of employees in the unit hereinafter found appropriate.8We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of.Section 9 (c) and Section 2 (G) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial accordance with the agreement of the partiesand based upon the entire record, that all employees of the Companyemployed at its Rome, New York, plant, excluding clerical employees,guards, watchmen, and all supervisory employees with authority tohire, promote, discharge, discipline, or othewise effect changes in thestatus of employees, or effectively recommend such action, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,0SeeMatter of American Woolen Company,57 N. L.R. B. 647,andMatter of PurepaoCorporation& Klingmoth Chemical Corporation,55 N. L.R. B. 1386.SeeMatter of General Electric Company,48 N. L.R. B. 1044.aSeeMatter of Eicor, Inc.,46 N. L.R. B. 1035.a The Field Examiner reported that the Independent submitted 127 authorization cards;that the names of 115 persons appearing on the cards were listed on the Company's payroll of April 7, 1945, which contained the names of 471 employees in the alleged appro-priate unit.The A.F. L. relies upon its contract as evidence of interest.In view ofthe maintenance of membership provision in the contract between the Company and theA. F. L., we find the Independent's showing to be substantial.SeeMatter of The ChampionMachine & Forging Company,53 N. L. R. B. 934. THE UNION FORK & HOE COMPANY197and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The Union Fork &Hoe Company, Rome, New York, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Third Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during thesaid pay-roll period because they -were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election, todetermine whether they desire to be represented by The Cable GuildIndependent Union, or by Fort Stanwix Lodge 1512, International As-sociation of Machinists, AFL, for the purposes of collective bargain-ing, or by neither.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.